Citation Nr: 1011385	
Decision Date: 03/26/10    Archive Date: 04/07/10

DOCKET NO.  07-34 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement of the appellant to an apportionment greater than 
$100 per month effective October 1, 2005 through June 1, 
2007, and greater than $200 per month effective June 1, 2007, 
of the Veteran's benefits on behalf of the Veteran's minor 
child "J.S.D.".


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an apportionment decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California, dated in February 2006.  The appellant is the 
mother of two of the Veteran's children.

In her October 2007 substantive appeal, the appellant 
requested a Travel Board hearing.  The RO scheduled a hearing 
date in January 2010 and notified the appellant of the 
scheduled hearing.  The appellant failed to report to the 
hearing, therefore her hearing request is deemed to have been 
withdrawn.  38 C.F.R. § 20.704(d) (2009).


FINDINGS OF FACT

1.  The appellant merited the $200 apportionment for the 
minor child J.S.D. as of the initial effective date of 
October 1, 2005.

2.  The Veteran has no income other than his VA benefits and 
a higher apportionment than $200 per month for J.S.D., or a 
higher total apportionment than $783 per month, would create 
an undue hardship on him.


CONCLUSION OF LAW

The criteria for an apportionment higher than $200 per month 
of the Veteran's VA compensation benefits for the minor child 
J.S.D. have not been met.  38 U.S.C.A. § 5307 (West 2002); 38 
C.F.R. §§ 3.450, 3.451, 3.458 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In February 2006, the appellant was granted apportionment for 
the Veteran's minor child "J.S.D." in the amount of $100 
per month, effective October 1, 2005.  In August 2007, 
pursuant to the appellant's notice of disagreement, the 
apportionment was increased to $200 per month, effective June 
1, 2007.  The appellant already receives $200 per month for a 
second child with the Veteran.  

The Veteran's total apportionment, including amounts for 
other children, was $683 per month effective October 1, 2005 
through June 1, 2007, and is $783 per month effective June 1, 
2007 through the present.

The appellant has claimed entitlement to a greater 
apportionment of the Veteran's benefits on behalf of their 
child J.S.D., who is a minor.  The appellant has essentially 
contended that the Veteran is not reasonably discharging his 
responsibility for the two children's support, based on a 
child support order by the San Diego County, California 
superior court.  

When a Veteran's child is not in his custody, all or any part 
of compensation payable on account of the Veteran may be 
apportioned.  38 U.S.C.A. § 5307 (West 2002).  VA regulations 
provide for two types of apportionments.  The first type is a 
"general" apportionment, which may be paid under the 
circumstances set forth in 38 C.F.R. § 3.450.  More 
specifically, all or any part of the compensation payable on 
account of any veteran may be apportioned if the veteran is 
not residing with his spouse or children, and the veteran is 
not reasonably discharging his responsibility for the 
spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 
C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the 
claimant to establish the existence of hardship in order to 
obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. 
Brown, 5 Vet. App. 294 (1993).

The second type is a "special" apportionment.  Under this 
type of apportionment, without regard to any other provision 
regarding apportionment, where hardship is shown to exist, 
compensation may be apportioned between the veteran and his 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  

In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents on whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his dependents and the apportionment claimants.  
Apportionment of more than 50 percent of the veteran's 
benefits is ordinarily considered to constitute undue 
hardship on him or her; but apportionment of less than 20 
percent of his or her benefits would not provide a reasonable 
amount for any apportionee.  See 38 C.F.R. § 3.451.

In support of her claim, the appellant has alleged that 
throughout the course of this appeal, the Veteran has paid 
less than required by court order.  The Veteran has claimed 
the child as a dependent for VA compensation purposes.  The 
appellant also maintained that the Veteran was under a court 
order for child support in the amount of $372 per month for 
J.S.D., or $761 per month for both of the appellant's 
children with the Veteran, since December 1, 2004.  The 
appellant has indicated, and the Veteran has not contested, 
that both children have lived with her for the entire appeal 
period.

The Veteran has countered that to apportion any higher amount 
of his benefits would create undue hardship.

The relevant evidence, includes a San Diego County Superior 
Court order for family support stating an amount of $372 in 
child support for J.S.D. to be paid monthly beginning 
December 1, 2004.  The evidence also includes the child's 
birth certificate and a paternity test finding that the 
Veteran was the child's father by a likelihood of 99.99+ 
percent.  The appellant submitted these documents to the San 
Diego RO in support of her claim.  

The Veteran has submitted financial statements indicating 
that his monthly VA compensation benefits comprise his entire 
income.  The Veteran is service-connected for post-traumatic 
stress disorder (PTSD) at 100 percent disabling, effective 
April 18, 1997.

Based on the evidence presented, the Board finds that the 
appellant is not entitled to a higher amount in general 
apportionment for the child J.S.D. than the current award of 
$200.  Neither party has submitted much evidence on the issue 
of whether or not the Veteran is reasonably discharging his 
responsibility for the child's support.  From the evidence in 
the record, it is apparent that the Veteran does not provide 
any additional monetary gifts to the child in addition to the 
monthly apportioned amount.  

Next, the Board considers a special apportionment.  Although 
the appellant has maintained hardship as a basis for her 
claim, the evidence shows that a higher apportionment than 
$200 per month for J.S.D. would cause undue hardship on the 
Veteran.  

The Veteran's current total apportionment is $783 per month 
for all of his children, which is approximately 35 percent of 
his monthly VA compensation benefits.  To apportion any 
higher amount of his benefits would create undue hardship and 
a special apportionment for the appellant on behalf of her 
and the Veteran's child must be denied.

Regarding the effective date of June 1, 2007 for the 
increased apportionment of $200 for J.S.D., the Board finds 
this date to be arbitrary and not supported by the evidence.  
For claims of apportionment, the effective date will be from 
the first day of the month following the month in which the 
claim is received for apportionment of a veteran's award.  
38 C.F.R. § 3.400(e)(1).  The appellant's claim was received 
in September 2005.  The February 2006 decision on appeal 
apportioned $100 per month for J.S.D. and the appellant, 
effective October 1, 2005.  The appellant's March 2006 notice 
of disagreement with the initial February 2006 decision 
apportioning $100 per month for J.S.D. was timely, and there 
was no additional evidence submitted by the appellant or the 
Veteran indicating a change in either party's financial 
circumstances.  

The Board finds no basis for the June 1, 2007 effective date 
for the increase to $200, nor any reason why the increased 
apportionment of $200 per month for J.S.D. should not be 
effective October 1, 2005.  Therefore, the $200 apportionment 
for J.S.D. and the appellant should be effective October 1, 
2005.

Duty to notify and to assist

38 U.S.C.A. § 5307 provides the statutory authority for 
apportionment of a veteran's compensation benefits.  Although 
not specifically addressing the apportionment statute, the 
Court has held that the VCAA does not apply to claims 
predicated on chapter 53 of title 38 of the U.S. Code, which 
concerns special provisions related to VA benefits.  Lueras 
v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 
Vet. App. 132 (2002).

Lueras and Barger involved claims for wavier of overpayment.  
However, in Sims v. Nicholson, 19 Vet. App. 453, 456 (2006), 
the Court held that the VCAA did not apply to claims for 
restoration of a veteran's competency.  The Court 
specifically stated that VCAA did not apply because "[a]n 
applicant for restoration of competency is not seeking 
benefits under chapter 51, but, rather, is seeking a decision 
regarding how his benefits will be distributed under chapter 
55."  Id.

As in Sims, here the claimant does not seek an award of 
benefits from VA; the veteran's benefits have already been 
awarded.  Rather she seeks a portion of those benefits to be 
distributed to her for the care of the Veteran's child.  
Employing the sound reasoning of the Court, the Board finds 
that the VCAA does not apply to the instant claim for 
distribution of the Veteran's already awarded compensation 
benefits.

Furthermore, the "elements" specified in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) have no application to 
this claim.  Notice as to veteran status, existence of a 
disability, connection of that disability to service, and 
disability ratings have no application in the context of a 
claim for apportionment.  As to any defect in notice as to an 
effective date for a grant of apportionment, even if notice 
is required as to this element, no prejudice to the appellant 
could result from lack of notice as apportionment has been 
granted from the earlier proper effective date.

Claims for apportionment do, however, have specialized notice 
requirements because such claims fall into the category of 
"simultaneously contested claims".  In contested claims, 
all interested parties will be specifically notified of the 
action taken by the RO in the claim and of the right and time 
limit to initiate an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.

Upon filing of a notice of disagreement in a simultaneously 
contested claim, all interested parties, will be furnished 
with a copy of the Statement of the Case (SOC), such copy to 
contain only information which directly affects the payment 
or potential payment of the benefit(s) which is (are) the 
subject of the contested claim.  38 C.F.R. § 19.101.  The 
interested parties will also be apprised of the requirements 
for filing a substantive appeal to the Board.  Id.

Furthermore, when a substantive appeal is filed in a 
simultaneously contested claim, the content of the 
substantive appeal will be furnished to the other contesting 
parties to the extent that it contains information which 
could directly affect the payment or potential payment of the 
benefit which is the subject of the claim.  38 C.F.R. 
§ 19.102.

Any defects in the notice provided to the Veteran in this 
case amount to harmless error because both the RO's decision 
on the appellant's claim and the Board's decision as to this 
appeal are not unfavorable to the veteran.  Thus, there is no 
reason to discuss whether notice to the Veteran met all 
requirements.

No duties to assist the appellant, or for that matter, the 
veteran, are indicated with regard to this claim for 
apportionment.  Furthermore, the appellant has not indicated 
that any additional evidence exists that would substantiate 
her claim.

The Board finds that all necessary due process requirements 
have been met in this case, and therefore appellate review is 
proper at this time without prejudice to either interested 
party.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).

ORDER

Entitlement to a greater apportionment than $200 per month 
for the minor child J.S.D. is denied.

An earlier effective date of October 1, 2005 is granted for 
the current $200 apportionment for J.S.D.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


